                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

BRIAN HOFFMANN,                                  )
                                                 )
           Plaintiff,                            )
                                                 )
     v.                                          )         4:18CV790-HEA
                                                 )
ANNE PRECYTHE, et al.,                           )
                                                 )
           Defendants,                           )

                         OPINION, MEMORANDUM AND ORDER

          This matter comes before the Court on plaintiff Brian Hoffmann’s motion for an

extension of time in which to file his amended complaint. (Docket No. 7). On November 8,

2018, the Court ordered plaintiff to file an amended complaint on a Court-provided form within

thirty days. (Docket No. 6). Plaintiff now requests an additional sixty to ninety days in which to

file his amended complaint. He states that he requires this extension due to medical problems

related to his dialysis. Good cause being shown, the Court will grant plaintiff’s motion in part,

and give him sixty days from the date of this order in which to file his amended complaint on a

Court-provided form.

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time in which to

file his amended complaint (Docket No. 7) is GRANTED IN PART.

          IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the

Court-provided form, in accordance with the instructions set forth in the Court’s order of

November 8, 2018, within sixty (60) days of the date of this order.
       IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a copy

of the Court’s prisoner civil rights form.

       IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a copy

of the Court’s order of November 8, 2018 (Docket No. 6).

       IT IS FURTHER ORDERED that plaintiff’s failure to timely comply with this order

will result in the dismissal of this case without prejudice and without further notice.

       IT IS FURTHER ORDERED that upon the filing of the amended complaint, the Court

will review the amended complaint pursuant to 28 U.S.C. § 1915.

       Dated this 7th day of January, 2019




                                              ___________________________________
                                                   HENRY EDWARD AUTREY
                                               UNITED STATES DISTRICT JUDGE




                                                  2
